     Case 2:20-cv-00484-CJC-MRW Document 24 Filed 11/23/20 Page 1 of 3 Page ID #:82



      David J. Kaminski (SBN 128509)
1     kaminskid@cmtlaw.com
      Calvin W. Davis (SBN 306264)
2
      davisc@cmtlaw.com
3     CARLSON & MESSER LLP
      5901 W. Century Boulevard, Suite 1200
4     Los Angeles, CA 90045
      Telephone: (310) 242-2200
5     Facsimile: (310) 242-2222
6     Attorneys for Defendant,
      RFR CAPITAL LLC,
7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
      TERRY FABRICANT; ABANTE                        ) Case No.: 2:20-cv-00484-CJC-MRW
11
      ROOTER AND PLUMBING INC.;                      )
12    KEITH HOBBS, individually and on               ) NOTICE OF SETTLEMENT
      behalf of all others similarly situated,       )
13
                                                     )
14                        Plaintiffs,                )
15
                     v.                              )
                                                     )
16    RFR CAPITAL LLC: and DOES 1                    )
17    through 10, inclusive, and each of             )
      them,                                          )
18
                                                     )
19                        Defendant.                 )
20
                                                     )

21                   PLEASE TAKE NOTICE that a settlement in this matter has been reached
22    between all parties. The parties anticipate that they will complete the settlement,
23    and file a stipulation of dismissal, within 45 days from the date of this notice. In
24    light of the settlement, the parties request that the Court take off calendar all future
25
      hearing dates in this case.
26
      ///
27
      ///
28

      {00142579;1}


                                                 1
                                             NOTICE OF SETTLEMENT
     Case 2:20-cv-00484-CJC-MRW Document 24 Filed 11/23/20 Page 2 of 3 Page ID #:83




1                                            Respectfully submitted,
2

3
      Dated: November 23, 2020                 CARLSON & MESSER LLP
4                                           By: s/ David J. Kaminski
5                                               David J. Kaminski
                                                Calvin W. Davis
6
                                                Attorneys for Defendant,
7                                               RFR CAPITAL LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      {00142579;1}


                                        2
                                    NOTICE OF SETTLEMENT
     Case 2:20-cv-00484-CJC-MRW Document 24 Filed 11/23/20 Page 3 of 3 Page ID #:84




1
                                      CERTIFICATE OF'SERVICE
2
                     I, David J. Kaminski, hereby certify that on this 23rd day of November,
3
      2020, a true and accurate copy of the foregoing Notice of Settlement was filed
4
      through the ECF system, which will send notification of such filing to the e-mail
5
      addresses Associated with this case.
6

7                                                  /s/ David J. Kaminski
                                                   David J. Kaminski
8                                                  CARLSON & MESSER LLP
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      {00142579;1}


                                                  3
                                              NOTICE OF SETTLEMENT
